DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The Abstract is improperly greater than 150 words in length, and its last line should end with a period.  In the penultimate line of page 7, “the first arm 7” should refer to the other arm 8 instead.  Line 10 of page 8 is not understood as to what is being referred to.  
Appropriate correction is required.
Claims 6 and 10 are objected to because of the following informalities:  In claim 6, line 3, it appears that “rotatable” should read --rotatably--.  In claim 6, line 4, it appears that --a-- should be inserted before “preferably”.  In claim 6, line 8, “in the” is repeated.  In claim 10, line 4, it appears that “to” should be deleted.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

               In view of the above rejections, the claims are rejected as best understood, on prior art, as follows.
               It is noted that claims 1-5 are not regarded as positively claiming a lock or a validating lever in the last line of claim 1.  It is further noted that claims 6-10 are not regarded as positively claiming the key of claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the DE 395252 reference, hereafter referred to as DE (252).
Re claim 1, DE (252) teaches a key 10 capable of controlling a cylindrical plug 3 of a lock 4, the key having a shank 10 in fig. 3 formed by a hollow, partially enclosed profile, the external rounded surface of the shank is shaped for turning the key in the cavity of the lock 4, which cavity receives the plug 3, while 
Re claim 2, the shank is substantially U-shaped in fig. 4, and the wall of the shank includes a coding track or channel defined by the shape of the groove 11.  
Re claim 3, the shape of the wall of the coding track is variable in the direction of insertion of the key in the longitudinal axis of the shank 10, as seen in fig. 3.
Claims 1-5 as best understood are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ojeda Gonzalez-Posada et al 2016/0290007.
Re claim 1, Ojeda Gonzalez-Posada et al teaches a key in fig. 18 capable of rotating in a cavity of a lock 11, the key having a shank 53 in fig. 18 formed by a hollow, partially enclosed profile (the end of the shank is open as seen in fig. 18), the external rounded surface of the shank is shaped for turning the key in the cavity of the lock 11, while at least the end part of the lateral section of the shank including an open cavity 60 or 61 for inserting an arm 26b of a tumbler 26.  
Re claim 2, the shank is substantially U-shaped in fig. 18, and the wall of the shank includes a coding track or channel defined by the shape of the groove 60 or 61.  
Re claim 3, the shape of the wall of the coding track 60 or 61 is variable in the direction of insertion of the key in the longitudinal axis of the shank 53, as seen in fig. 18.
Re claim 4, the channels 60, 61 in fig. 18 have mutually separate tracks.
Re claim 5, a shank 53 may also be used in fig. 27 with dimples or holes 68 or dimples or holes 69 in fig. 29.
Claim 6, 7 and 9 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diesel 2,648,972.
Re claim 6, Diesel teaches a lock in figs. 4-9 for validating a key, the lock including a plug 12 having a cavity 31 for receiving a key, which is rotatably mounted in a housing 10 of the lock, the plug including a 
Re claim 7, the levers 28 have two arms, which a blocking end cooperating with the sidebar in fig. 5, and the shaped end of the other arm 30 defining a protrusion for contact with the coding of the key.
Re claim 9, the sidebar in an unblocked state in fig. 5 is moved inwardly to a position between the bottom of the groove 39 of the housing 10 and the slot 29 in the blocking lever 28.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Diesel 2,648,972 in view of Jacobi 2,182,588.
Re claim 8, Jacobi teaches a protrusion 23 in fig. 2 received in the spring 22 of the lever 28 in the plug 7.  To modify the spring 32 of the blocking arm of the lever 28 of Diesel to include a protrusion received in a coil spring, would have been obvious in view of the teaching of Jacobi, since either type of spring would 
               Provided the above rejections under 35 USC 112, second paragraph are overcome, claim 15 would be  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Prunbauer 6,758,074 teaches coding tracks 4, 5 along a key.  Schroeder 838,360 teaches a hollow partially enclosed key in fig. 3 for cooperating with tumblers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 25, 2021